


109 HR 5559 IH: Independent Health Record Bank Act of

U.S. House of Representatives
2006-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5559
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2006
			Mr. Ryan of Wisconsin
			 (for himself, Mr. Sessions,
			 Mr. Moore of Kansas, and
			 Mr. Herger) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the exchange of health information by
		  encouraging the creation, use, and maintenance of lifetime electronic health
		  records in independent health record banks, by using such records to build a
		  nationwide health information technology infrastructure, and by promoting
		  participation in health information exchanges by consumers through tax
		  incentives.
	
	
		1.Short titleThis Act may be cited as the
			 Independent Health Record Bank Act of
			 2006.
		2.PurposeIt is the purpose of this Act to provide for
			 the establishment of a nationwide health information technology network
			 that—
			(1)improves health
			 care quality, reduces medical errors, increases the efficiency of care, and
			 advances the delivery of appropriate, evidence-based health care
			 services;
			(2)promotes wellness,
			 disease prevention, and the management of chronic illnesses by increasing the
			 availability and transparency of information related to the health care needs
			 of an individual;
			(3)ensures that
			 appropriate information necessary to make medical decisions is available in a
			 usable form at the time and in the location that the medical service involved
			 is provided;
			(4)produces greater
			 value for health care expenditures by reducing health care costs that result
			 from inefficiency, medical errors, inappropriate care, and incomplete
			 information;
			(5)promotes a more
			 effective marketplace, greater competition, greater systems analysis, increased
			 choice, enhanced quality, and improved outcomes in health care services;
			(6)improves the
			 coordination of information and the provision of such services through an
			 effective infrastructure for the secure and authorized exchange and use of
			 health information; and
			(7)ensures that the
			 confidentiality of individually identifiable health information of a patient is
			 secure and protected.
			3.DefinitionsIn this Act:
			(1)AccountThe
			 term account means an electronic health record of an individual
			 contained in an independent health record bank.
			(2)Electronic
			 health recordThe term electronic health record
			 means a longitudinal collection of personal health information concerning a
			 single individual, entered or accepted by health care providers, and stored
			 electronically.
			(3)Health care
			 entityThe term health care entity includes health
			 care consumers, health care providers, and health care payers, government
			 agencies, pharmaceutical companies, laboratories, and health care research
			 institutes.
			(4)HIPAA
			 regulationsThe term HIPAA regulations means the
			 regulations promulgated under section 264(c) of the Health Insurance
			 Portability and Accountability Act of 1996 (42 U.S.C. 1320d-2 note).
			(5)Individually
			 identifiable health informationThe term individually
			 identifiable health information has the meaning given such term in
			 section 1171(6) of the Social Security Act (42 U.S.C. 1320d(6)).
			(6)Nonidentifiable
			 health informationThe term nonidentifiable health
			 information means any list, description, or other grouping of consumer
			 information (including publicly available information pertaining to them) that
			 is derived without using personally identifiable information that is not
			 publicly available.
			(7)Partially
			 identifiable health informationThe term partially
			 identifiable health information means any list, description, or other
			 grouping of consumer information (including publicly available information
			 pertaining to them) that is derived using any personally identifiable
			 information that is not publicly available.
			(8)Protected health
			 informationThe term protected health information
			 shall have the meaning given such term for purposes of HIPAA
			 regulations.
			(9)Board of
			 GovernorsThe term
			 Board of Governors means the Board of Governors of the Federal
			 Reserve System.
			4.Independent
			 health record banks
			(a)PurposeIt
			 is the purpose of this section to provide for the establishment of independent
			 health record banks to achieve financial savings in the health care system and
			 improvements in the provision of health care through—
				(1)the creation and
			 storage of lifetime individual electronic health records for individuals that
			 may contain health plan and debit card functionality and that serves the
			 interests of all health care entities;
				(2)the utilization of
			 a technological infrastructure with the goal of connecting health records to
			 build a national health information network;
				(3)the provision of
			 health information data sets, within distinct authorization boundaries, based
			 on usage needs, including—
					(A)the sale of
			 approved data for research and other consumer purposes as provided for under
			 section 6(b);
					(B)the provision of
			 data for emergency health care as provided for under section 6(c); and
					(C)the provision of
			 data for all other health care needs determined appropriate by the Board of
			 Governors (in accordance with the protections provided for under section 6);
					(4)the offering of
			 incentives to employers that face rising employee health costs, to encourage
			 employee participation in independent health record banks; and
				(5)the creation of a
			 source of tax-free income to support the operations of the independent health
			 record banks, and, through revenue sharing, to provide incentives to
			 independent health record bank account holders, health care providers, and fee
			 payers to contribute health information.
				(b)Establishment
				(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Board of Governors shall prescribe standards for the
			 establishment and certification of independent health record banks to carry out
			 the purpose described in subsection (a).
				(2)Requirement of
			 non-profit entityUnder the standards under paragraph (1), a
			 non-profit entity may establish an independent health record bank as a
			 cooperative entity that operates for the benefit and in the interests of the
			 membership of the bank as a whole. Such bank shall be owned and controlled by
			 its members.
				(3)For-profit
			 entitiesUnder the standards under paragraph (1), a for-profit
			 entity may not participate in the establishment and operation of an independent
			 health record bank, except to the extent that such entity is by contract
			 employed to assist in carrying out the operations of the bank.
				(4)Treatment as
			 covered entity for purposes of HIPAA regulationsTo the extent
			 that an independent health record bank (or associated vendor) is engaged in
			 receiving or transmitting protected health information, the bank shall be
			 considered to be a HIPAA covered entity for purposes of HIPAA regulations with
			 respect to such information.
				(c)Membership
				(1)In
			 generalTo be eligible to be a member of an independent health
			 record bank, an individual shall obtain or have obtained a product or service
			 from a covered entity that is to be used primarily for personal, family, or
			 household purposes, or that individual's legal representative.
				(2)No limitation on
			 membershipNothing in this subsection shall be construed to
			 permit an independent health record bank to restrict membership.
				(d)Rights relating
			 to information in the bank
				(1)Individual
			 consumers
					(A)General
			 rightAn individual who has a health record contained in an
			 independent health record bank shall maintain ownership over the entire health
			 record and shall have the right to review the contents of the entire record at
			 any time during the normal business operating hours of the bank.
					(B)Additional
			 information and limitationAn individual described in
			 subparagraph (A) may add personal health information to the health record of
			 that individual, except that such individual shall not falsify information and
			 shall not alter information that is entered into the health record by a health
			 care entity. Such an individual shall have the right to propose an amendment to
			 information that is entered by a health care entity pursuant to standards
			 prescribed by the Board of Governors for purposes of correcting such
			 information.
					(2)Other health
			 care entitiesA health care entity (other than the individual who
			 maintains ownership over the health record involved) shall serve as the
			 custodian of only information that has been added by such entity to the health
			 record. Such entity may be permitted to have access to other specified
			 information contained in such health record (including the entire record if
			 appropriate) if such access is granted by the independent health record bank
			 and the individual involved (pursuant to standards prescribed by the Secretary
			 relating to access to information).
				(e)Financing of
			 activities
				(1)In
			 generalAn independent health record bank may generate revenue to
			 pay for the operations of the bank through—
					(A)charging health
			 care entities, including individual account holders, account fees for use of
			 the bank;
					(B)the sale of
			 nonidentifiable and partially identifiable health information contained in the
			 bank for research purposes (as provided for in section 6(b)); and
					(C)the conduct of any
			 other activities determined appropriate by the Board of Governors.
					(2)Sharing of
			 revenueRevenue derived under paragraph (1)(B) shall be shared
			 with independent health record bank account holders, and may be shared with
			 health care providers and payers, in accordance with this Act.
				(3)Treatment of
			 incomeFor purposes of the Internal Revenue Code of 1986, any
			 revenue described in this subsection shall not be included in gross income of
			 any independent health record bank, independent health record bank account
			 holder, health care provider, or payer described in this subsection.
				5.Health care
			 clearinghouse activities
			(a)Application of
			 sectionThis section shall apply to an independent health record
			 bank (and associated vendors) with respect to activities undertaken by such
			 bank in operating as a health care clearinghouse (as such term is defined in
			 section 1171(2) of the Social Security Act (42 U.S.C. 1329d(2)).
			(b)Accreditation
				(1)In
			 generalTo be eligible to carry out clearinghouse activities
			 under this section, an independent health record bank (and associated vendors
			 performing clearinghouse functions) shall be accredited by a national standards
			 development organization, utilizing the criteria described in paragraph (2),
			 that is properly authenticated and registered with the Attorney General and the
			 Federal Trade Commission pursuant to the provisions of the National Cooperation
			 Research and Production Act of 1993 (15 U.S.C. 4301 et seq.).
				(2)CriteriaThe
			 criteria to be used by a national standards development organization in the
			 accreditation of an independent health record bank under this section shall be
			 designed to measure the competency, assets, practices, and procedures of the
			 bank for purposes of conducting clearinghouse activities. Such criteria shall
			 include—
					(A)the technical
			 capacity and electronic facilities of the bank for the receipt, transmission,
			 and handling of electronic health information transactions;
					(B)the ability of the
			 bank to process transactions to which HIPAA regulations apply;
					(C)the backup and
			 disaster recovery plans and capacity of the bank;
					(D)the privacy
			 practices, procedures, and employee training programs of the bank consistent
			 with HIPAA regulations; and
					(E)the security
			 practices, procedures, and employee training programs of the bank consistent
			 with HIPAA regulations, including compliance with the HIPAA regulations
			 security rule that protected health information must only be viewable by the
			 intended recipient.
					(3)Existing
			 clearinghousesAn independent health record bank operated by an
			 entity that has been certified under part C of title XI of the Social Security
			 Act (42 U.S.C. 1320d et seq.) as a health care clearinghouse before the date of
			 the enactment of this Act shall be considered to be accredited for purposes of
			 paragraph (1).
				(c)Information
			 requirementAn independent health record bank acting as a health
			 care clearinghouse under this section shall ensure that reporting services are
			 provided to individual consumers in a manner that includes the provision of
			 lists of individuals or organizations that have accessed the health record
			 account of the consumer or to whom health information disclosures concerning
			 the consumer have been made in accordance with the requirements of HIPAA
			 regulations.
			6.Availability and
			 use of health information in bank
			(a)General
			 ruleExcept as provided in this section, access to an
			 individual’s electronic health record (or specified parts of such electronic
			 health record) maintained by an independent health record bank shall only be
			 provided with the prior authorization of the individual involved, as
			 authenticated as provided for under the standards prescribed by the Board of
			 Governors under section 8.
			(b)Availability of
			 data for research and other activitiesAn independent health
			 record bank may sell nonidentifiable and partially identifiable health
			 information, with respect to an individual, only if—
				(1)the bank and the
			 individual agree to the sale;
				(2)the agreement
			 provided for under paragraph (1) includes parameters for the disclosure of
			 information involved and a process for the authorization of the further
			 disclosure of partially identifiable health information;
				(3)the data involved
			 are to be used for research or other activities only as provided for in the
			 agreement under paragraph (1);
				(4)the data involved
			 do not identify the individual who is the subject of the data;
				(5)the revenue to be
			 derived from the sale of the data is collected by the bank and equally divided
			 between the bank and the individual involved, except that revenue may also be
			 distributed to health care providers and payers as incentives to contribute
			 additional data to the bank; and
				(6)the transaction
			 otherwise meets the requirements and standards prescribed by the Board of
			 Governors.
				(c)Availability of
			 data for emergency health care
				(1)FindingsCongress
			 finds that—
					(A)given the size and
			 nature of visits to emergency departments in the United States, readily
			 available health information could make the difference between life and death;
			 and
					(B)because of the
			 case mix and volume of patients treated in emergency departments, such
			 departments are well positioned to provide information for public health
			 surveillance, community risk assessment, research, education, training, quality
			 improvement, and other uses.
					(2)Use of
			 dataAn independent health record bank may permit health care
			 providers to access, during an emergency department visit, a limited,
			 authenticated information set concerning an individual for emergency response
			 purposes without the prior consent of the individual. Such limited information
			 may include—
					(A)patient
			 identification information, as determined appropriate by the individual
			 involved;
					(B)provider
			 identification that includes the use of unique provider identifiers as provided
			 for in section 1173 of the Social Security Act (42 U.S.C. 1320d–2);
					(C)payment
			 information;
					(D)arrival and first
			 assessment data;
					(E)information
			 related to existing chronic problems and active clinical conditions of the
			 individual;
					(F)information
			 related to the individual's vitals, allergies, and medication history;
			 and
					(G)information
			 concerning physical examinations, procedures, results, and diagnosis
			 information relating to the visit.
					7.Ensuring privacy
			 and security
			(a)In
			 generalCurrent Federal security and confidentiality standards
			 and State security amd confidentiality laws shall apply to this Act (and the
			 amendments made by this Act) until such time as Congress acts to amend such
			 standards.
			(b)Application of
			 HIPAA regulations and transactional standardsNothing in this Act
			 (or the amendments made by this Act) shall be construed to narrow the scope,
			 substance, or applicability of part C of title XI of the Social Security Act
			 (42 U.S.C. 1320d et seq.), or HIPAA regulations, as such provisions or
			 regulations relate to individually identifiable health information maintained
			 in an independent health record bank.
			(c)Treatment of
			 State lawsNothing in this
			 Act (or the amendments made by this Act) shall be construed as preempting or
			 otherwise affecting any provision of State law (or any State regulation)
			 relating to the privacy and confidentiality of individually identifiable health
			 information or to the security of such information, to the extent that such
			 provision (or regulation)—
				(1)provides at least
			 as much protection as otherwise provided under this Act and under HIPAA
			 regulations; and
				(2)does not prohibit
			 or restrict the exchange of health information across State borders.
				(d)State
			 definedFor purposes of this section, the term State
			 has the meaning given such term when used in title XI of the Social Security
			 Act, as provided under section 1101(a) of such Act (42 U.S.C. 1301(a)).
			8.Regulatory
			 oversight
			(a)In
			 generalIn carrying out this Act, the Board of Governors, acting
			 through the Under Secretary for Technology or other appropriate official,
			 shall—
				(1)develop a program
			 to certify entities to operate independent health record banks;
				(2)provide assistance
			 to encourage the growth of independent health record banks;
				(3)track economic
			 progress as it pertains to independent health record bank operators and
			 individuals receiving non-taxable income with respect to accounts;
				(4)conduct public
			 education activities regarding the creation and use of the independent health
			 record banks;
				(5)establish an
			 interagency council under subsection (b) to develop standards for Federal
			 security auditing for entities operating independent health record banks;
			 and
				(6)carry out any
			 other activities determined appropriate by the Board of Governors.
				(b)Interagency
			 council for security auditing
				(1)In
			 generalThe Board of Governors, in consultation with the
			 Secretary of Health and Human Services and other appropriate Federal officials,
			 shall establish an interagency council to develop standards for Federal
			 security auditing as it relates to data security, authentication, and
			 authorization recommendations, and reviews of independent health record
			 banks.
				(2)DutiesThe
			 interagency council established under paragraph (1) shall take into
			 consideration the following factors when developing recommendations for
			 security, authentication, and authorization of information in independent
			 health record banks:
					(A)The number and
			 type of factors used for the exchange of protected health information.
					(B)The requirement
			 that individuals, who have health records that are maintained by the bank, be
			 notified of a security breech with respect to such records, and any corrective
			 action taken on behalf of the individual.
					(C)The requirement
			 that information sent to, or received from, an independent health record bank
			 that has been designated as high-risk should be authenticated through the use
			 of methods such as the periodic changing of passwords, the use of biometrics,
			 the use of tokens or other technology as determined appropriate by the
			 council.
					(D)Recommendations
			 for entities operating independent health record banks, including requiring
			 analysis of the potential risk of health transaction security breaches based on
			 set criteria.
					(E)The conduct of
			 audits of independent health record banks to ensure that they are in compliance
			 with the requirements and standards established under this Act.
					(3)Compliance
			 reportThe interagency council established under this subsection
			 shall annually submit to the Board of Governors a report on compliance by
			 independent health record banks with the requirements and standard under this
			 Act. Such report shall be included in the corresponding annual report required
			 under subsection (d).
				(c)Interagency
			 memorandum of understandingThe Board of Governors and the
			 Secretary of Health and Human Services, and other Federal officials that may be
			 impacted by this Act, shall ensure, through the execution of an interagency
			 memorandum of understanding among the Board, Secretary, and officials,
			 that—
				(1)regulations,
			 rulings, and interpretations issued by such Board, Secretary, or officials
			 relating to the same matter over which two or more of such entities have
			 responsibility under this Act are administered so as to have the same effect at
			 all times; and
				(2)coordination of
			 policies relating to enforcing the same requirements through the Board,
			 Secretary, or officials in order to have a coordinated enforcement strategy
			 that avoids duplication of enforcement efforts and assigns priorities in
			 enforcement.
				(d)Annual
			 reportNot later than one year after the date of the enactment of
			 this Act, and annually thereafter, the Secretary, acting through the Under
			 Secretary for Technology, shall submit to the Committee on Energy and Commerce
			 and the Committee on Ways and Means of the House of Representatives and the
			 Committee on Health, Education, Labor, and Pensions and the Committee on
			 Finance of the Senate, a report that—
				(1)describes
			 individual owner or institution operator economic progress as achieved through
			 the use of independent health record bank and existing barriers to such
			 use;
				(2)describes progress
			 in security auditing as provided for by the interagency security council under
			 subsection (b); and
				(3)contains
			 information on the other duties of the Board of Governors, as described in
			 subsection (a).
				9.Penalties for
			 wrongful disclosureThe
			 penalties provided for in subsection (a) of section 1177 of the Social Security
			 Act (42 U.S.C. 1320d–6) shall apply to the wrongful disclosure of information
			 collected, maintained, or made available by an independent health record bank
			 under this Act, including disclosures by any employees or associates of any
			 such bank or other health care entity using or disclosing such information, in
			 the same manner as such penalties apply to a person in violation of subsection
			 (a) of such section.
		10.Treatment of
			 employer-provided employee independent health record bank account fees
			(a)In
			 generalSection 162 of the Internal Revenue Code of 1986
			 (relating to trade or business expenses) is amended by redesignating subsection
			 (q) as subsection (r) and by inserting after subsection (p) the following new
			 subsection:
				
					(q)Treatment of
				employer-provided employee independent health record bank account fees
						(1)In
				generalIn the case of a taxpayer, there shall be allowed as a
				deduction under this section an amount equal to the independent health record
				bank account investment provided by such taxpayer during the taxable
				year.
						(2)Independent
				health record bank account investmentFor purposes of this subsection, the term
				independent health record bank account investment means, with
				respect to each employee of the taxpayer for any taxable year, an amount equal
				to the the cost paid by the taxpayer during the taxable year for such employee
				to maintain an independent health record bank account.
						(3)Independent
				health record bank accountFor purposes of this subsection, the
				term independent health record bank account has the meaning given
				to the term account under section 3(1) of the Independent Health
				Record Bank Act of 2006.
						(4)Special
				rulesNo credit or deduction (other than under this subsection)
				shall be allowed under this chapter with respect to any expense which is taken
				into account under paragraph (1) in determining the deduction under this
				subsection.
						(5)Reports
							(A)In
				generalEach taxpayer shall make such reports to the Chairman of
				the Federal Reserve Board of Governors and to employees of the taxpayer
				regarding—
								(i)independent health
				record bank account investments made with respect to such employees during any
				calendar year, and
								(ii)such other
				information as the Chairman may require.
								(B)Time for making
				reportsThe reports required by this subsection—
								(i)shall be filed at
				such time and in such manner as the Chairman of the Federal Reserve Board of
				Governors prescribes, and
								(ii)shall be
				furnished to employees—
									(I)not later than
				January 31 of the calendar year following the calendar year to which such
				reports relate, and
									(II)in such manner as
				the Chairman prescribes.
									(6)RegulationsThe
				Secretary may prescribe such regulations as may be necessary or appropriate to
				carry out this subsection.
						(7)Application of
				subsectionThis subsection shall apply with respect to any
				independent health record bank account investments made by the taxpayer for the
				5-taxable year period beginning with the first taxable year during which such
				investments are made by the
				taxpayer.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			(c)Additional
			 incentive for consumers participating in IHRBRevenue generated
			 by an independent health record bank and received by an account holder, health
			 care entity, or health care payer shall not be considered taxable income under
			 the Internal Revenue Code of 1986.
			
